Cowen and Company, LLC 599 Lexington Avenue New York, NY 10022 March 14, 2017 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention :Amanda Ravitz, Assistant Director Re: Viveve Medical, Inc. Acceleration Request for Registration Statement on Form S-1 File No. 333-216187 Dear Ms. Ravitz: In connection with the above-referenced Registration Statement, and pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), we, the representative of the several underwriters (the “Representative”), hereby join in the request of Viveve Medical, Inc. that the effective date of the Registration Statement be accelerated so that it will be declared effective at 4:00 p.m., Eastern Time, on March 16, 2017 or as soon thereafter as practicable. Pursuant to Rule 460 under the Act, please be advised that we expect to distribute approximately 477 copies of the Preliminary Prospectus dated March 13, 2017 (the “Preliminary Prospectus”) to underwriters, dealers, institutions and others. In connection with the Preliminary Prospectus distribution for theabove-referenced issue, the undersigned, as the Representative of the underwriters, has confirmed that they have complied with and will continue to comply with Rule 15c2-8 under the Securities Exchange Act of 1934, as amended. [Signature page follows] Cowen and Company, LLC As Representative of the several Underwriters By: Cowen and Company, LLC By: /s/ Rob Weir Name: Rob Weir Title: Managing Director [Signature p age to Acceleration Request]
